Title: From George Washington to Timothy Pickering, 14 February 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                             14 February 1781
                        
                        I shall set out in a day or two for Rhode Island. The command in my absence will devolve upon Major General
                            Heath. I must request you will make every effort to enable the Commissary to throw as ample a supply of provisions as he
                            can into the Garrison of West point, that it may not be exposed to any accident from a sudden investiture—and will do
                            every thing else, that depends on you, to furnish it with a proper stock of Fuel and other necessaries of which it may
                            stand in need.
                        You will also be pleased to attend closely to the several objects recommended to you in my former
                            instructions towards the next Campaign. Given at Head Quarters New Windsor 14th Feby 1781.
                        
                            Go: Washington
                        
                    